Citation Nr: 1316460	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  00-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1972 to July 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in February 2004 when it was remanded for additional development.  In June 2006, a Travel Board hearing was held before the undersigned; a transcript of this hearing is of record.  This case was again before the Board in October 2006 when the issue on appeal was remanded for additional development.

By rating decision in September 2007, the RO granted service connection for left foot hallux limitus.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board.

Subsequent to the January 2008 Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical evidence.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is duplicative of evidence previously assembled.  Therefore, the provisions of 38 C.F.R. §  20.1304 do not apply, and the case need not be returned to the RO.

An October 2008 Board decision denied the Veteran's claim of service connection for PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court set aside the Board's decision and remanded the matter for the Board to further discuss certain favorable evidence.

By decision dated in May 2011, the Board again denied service connection for PTSD.  The Veteran again appealed the decision to the Court.  In a July 2012 memorandum decision, the Court set aside the Board's decision and remanded the matter for the Board to provide more adequate discussion of the reasons and bases of its decision.

During the pendency of this appeal, the Veteran has moved to New Jersey, and jurisdiction has been transferred to the Newark, New Jersey RO.

In handwritten correspondence received in March 2013 the Veteran appears to be raising various claims of secondary service connection.  These claims have not been addressed by the agency of original jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred to the AOJ for any appropriate action.


FINDINGS OF FACT

1.  The Veteran engaged in willful misconduct when he resisted arrest, was pushed through a glass door, and escaped on February 25, 1973.

2.  The stressful event in service underlying the Veteran's diagnosis of PTSD was due to his own willful misconduct; it is not shown that he has PTSD diagnosed based on a stressor event in service that is not due to his willful misconduct.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim decided herein.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  With respect to the claim decided herein, the initial adjudication preceded enactment of the VCAA.  The Veteran was provided content-complying notice by May 2003, February 2004, March 2006 and March 2007 letters (including, in the March 2006 and March 2007 letters, notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See January 2008 SSOC.  Neither the Veteran nor his representative alleges that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), service personnel records, and available post-service treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  The Veteran underwent a VA examination in March 2007 and has provided testimony at RO and Board hearings.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's voluminous claims file, with an emphasis on the evidence relevant to this appeal.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active military service.  No compensation shall be paid if the disability is the result of the person's own willful conduct.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).

Establishing entitlement to service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition with credible supporting evidence that the claimed inservice stressor actually occurred and a link, established by medical evidence, between the current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, such a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service department evidence that the veteran engaged in combat or was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, § 3.304 was amended twice.  The first amendments were effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  (Parenthetically, the Board notes that the former criteria and the 1997 revisions for establishing service connection for PTSD are substantially the same.  The 1997 revisions to section 3.304(f) serve primarily to bring that regulation in line with the governing statute, 38 U.S.C.A. § 1154(b), which relaxes certain evidentiary requirements for PTSD claimants who have combat-related stressors.)  

38 C.F.R. § 3.304 was again amended on July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, the Veteran has not alleged, nor does the evidence show, that his stressor is related to the fear of hostile military or terrorist activity.  Thus, further discussion of the 2010 amendment is unnecessary.

Direct service connection may be granted only when a disability or death was incurred or aggravated in line of duty, and not as a result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.

A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).

In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A July 1973 Record of Trial of the Veteran by General Court Martial notes that, on February 25, 1973, a Military Police (MP) officer went to a local club to investigate a robbery reported to the MP.  The two complainants identified the Veteran to the officer as a suspect.  The officer, Lieutenant (Lt.) Black, testified that he approached the Veteran in an uncrowded area of the club, displayed his MP identification card, and stated, "I'm military police.  You're under apprehension."  After the Veteran was advised of the charge, LT Black testified that the Veteran "started flinging his arms around."  Lt. Black testified that he again identified himself and escorted the Veteran outside the club at which point the Veteran again started "swinging."  Lt. Black testified that he identified himself to the crowd outside the club but then described a "riot" where the persons outside the club began to beat him.

The testimony of Private First Class (Pfc.) Carter was that he saw Lt. Black encounter the Veteran and heard him identify himself as an MP while displaying his identification card to the Veteran.

The testimony of Staff Sergeant (SSgt.) Merendino, another MP, was that he was making a routine check of the club, saw the commotion outside, called for reinforcements, and proceeded to investigate.  He testified that "he pulled another man, N., off of Lt. Black;" that he grabbed the Veteran, identified himself, and told the Veteran that he was under apprehension for assault.  The crowd then enabled the Veteran to escape.  SSgt. Merendino recaptured the Veteran, but the crowd again enabled the Veteran to escape.  Finally, SSgt. Merendino put the Veteran on the ground to hold him, told him he was an MP Officer, and that he was under apprehension.  The crowd then put the Veteran and SSgt. Merendino through a plate glass window, requiring SSgt. Merendino to go to the hospital for stitches.

During the confusion that followed, the Veteran escaped police custody and was apprehended later at a nearby bowling alley.

The Veteran testified that "at no time did the Military Policemen identify themselves" but that they said something like "Let's go.  You are wanted for robbery."  N. also testified that Lt. Black and SSgt. Merendino did not identify themselves and that he had no idea they were MPs until they had him locked up at the MP headquarters.

In May 1973 the Veteran was found guilty of resisting being lawfully apprehended by Lt. Black.  The Veteran was also found guilty of a period of AWOL from December 2, 1972, to January 26, 1973.  His sentence included a bad conduct discharge.  The decision was affirmed by a Court of Military Review (CMR) in July 1974.  The Veteran appealed to the United States Court of Military Appeals (USCMA) who reversed the decision of the CMR.  The Veteran had argued before the CMR that the court-martial that tried him could not have lawfully proceeded because one of the enlisted members had not been duly detailed as a court member.  On its own motion the CMR wrote to the court-martial command requesting an affidavit and a written order of the detail.  The affidavit and order were provided to the CMR and the CMR denied the Veteran's counsel any discovery into the matter of the affidavit and order of the detail.  The USCMA found that the Veteran was not accorded a full and fair hearing with regard to the extra-record matters and set aside the guilty finding and the sentence and dismissed the charges.  Thus the Veteran's dishonorable discharge was upgraded to Under Honorable Conditions.  See DD Form 214 received by the RO on January 30, 1995.

A December 1974 Report of Medical Examination notes that clinical psychiatric evaluation was normal.  The Veteran's STRs note no complaints or findings related to PTSD.  Post-service medical evidence includes VA outpatient treatment records dated from 1998 to 2006, which reflect the Veteran's ongoing treatment for PTSD.

In an October 2005 Administrative Decision, the RO found that injuries the Veteran sustained on February 25, 1973, were the result of his own willful misconduct because he resisted arrest by a military policeman.
At a June 2006 Travel Board hearing, the Veteran described a stressful event during his military service; specifically, he reported being falsely accused of robbery and then being pushed through a glass door on February 25, 1973.  He maintained that he never robbed the club in February 1973, and that he was unfairly targeted by military police.  He further maintained that the military police never identified themselves, and he was scared that he was going to get killed.

In a March 2007 VA examination report, the examiner provided a diagnosis of chronic, severe PTSD.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's PTSD was related to the February 25, 1973, incident where he was pushed through a glass door.  The Veteran indicated that he feared for his life during that incident.  The medical evidence shows (and it is not in dispute) that the Veteran has a current diagnosis of PTSD due to the February 1973 incident described above.  Therefore, the Board must address whether or not the February 1973 event constitutes willful misconduct on his part, thereby barring him from establishing service connection for PTSD with this particular incident as the underlying stressor on which the diagnosis is based.

Whether or not he committed the robbery of which he was accused in February 1973, the Veteran's resisting arrest by MPs when such was attempted in a crowded club amounted to deliberate and intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.

The Board has considered the statements of the Veteran, and the corroborating statements by N., that the MPs arresting the Veteran did not identify themselves (and therefore he feared for his life).  The Board finds that the Veteran's and N.'s statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

The accounts of the Veteran and N. are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because as a result of the Veteran's and N.'s actions at the club, they both were locked up by the MPs.  It was in their own interests to argue that they were unaware that the MPs were members of the military police as, if believed, they would not be prosecuted or punished for their behavior.

Further, a review of the record reveals contemporaneous evidence that the Veteran had problems with truthfulness.  Records dated in October 1999 from the Army Board for the Correction of Military Records (ABCMR) reveal that in December 1974, while still on excess leave from the Army pending the results of the appeal of his May 1973 general court-martial, the Veteran fraudulently enlisted in the Regular Army at New Brunswick, New Jersey.  On his enlistment documents he stated that he had no prior service and had no violations of law or offenses.  However, the ABCMR noted that (1) in August 1973 the Veteran had been arrested by police in New Brunswick, New Jersey, on charges of larceny of an automobile; (2) in October 1973 he was arrested by police in Freehold, New Jersey, for aiding and abetting contributing to the delinquency of a minor and disorderly conduct for which he was sentenced to 10 months and 10 days of confinement; and (3) in December 1973 he was charged with property damage of a bus, disorderly conduct, creating a disturbance, and assault of a police officer.

Given that the Veteran's report (as well as that of his corroborating witness, N.) that the MPs did not identify themselves is self-serving and that it is contradicted by the sworn testimony of three MPs, as well as the fact that there is contemporaneous evidence that the Veteran had problems with veracity, the Board finds his assertions in this regard are not credible.

The Court's July 2012 Memorandum Decision expresses concern regarding the extent to which the Board may accept the statements of the three MPs without addressing reasons one might question their testimony.  In this regard, the Court noted that "Lt. Black's testimony is not only contradicted by Pvc. Carter, when he was recalled to testify again, but Lt. Black also appears to have contradicted his own testimony."  The Court also noted: "While Pvc. Carter testified that he witnessed the entire incident inside the club, his account is somewhat different from Lt. Black's and Lt. Black testified that he did know the whereabouts of Pvc. Carter at the time he confronted the appellant."  The documentation of record actually reflects that "LT Black stated that he did not know where PFC Carter was at the time," (emphasis added) and the Court's contrary description appears to involve a typographical error.  Finally, the Court noted that "Ssg. Merendino's account of the story begins after Lt. Black forced the appellant outside and chaos had ensued."  The Court directs the Board to "address these inconsistencies" and to better explain how "Ssg. Merendino's testimony supports Lt. Black's theory of a lawful arrest."

The Board acknowledges that the testimony of Lt. Black does not present an account of events wholly identical in every detail to the account of Pfc. Carter.  However, the Board finds no significant contradiction concerning the material facts, nor any contradiction otherwise raising doubt as to the reliability or credibility of the testimony concerning material facts.  Pfc. Carter testified that he saw an unidentified male between Lt. Black and the Veteran at the time that Lt. Black first confronted the Veteran, and that Lt. Black had to step around this individual to reach the Veteran.  Lt. Black's testimony did not indicate that any male was between him and the Veteran, but he did explain (in his second instance of testimony) that a male was arguing with him from four or five feet off to the right.  There is no clear indication of Pfc. Carter's vantage point (Lt. Black's testimony specifically indicates that Pfc. Carter was not one of the individuals he knew to be immediately proximate to him at the time), and it is reasonable that a male standing near the confrontation a few feet to the side of Lt. Black's line of sight may have appeared to be "between" Lt. Black and the Veteran when viewed from particular angles.  The discrepancy in the two accounts does not appear particularly suggestive that any material facts have been meaningfully misrepresented.  Significantly, Lt. Black testified that he properly identified himself in attempting to arrest the Veteran and Pfc. Carter testified that he heard Lt. Black identify himself and display his identification; the record shows that "PFC Carter testified that any normal, reasonable, average person should have heard LT Black's identification," even accounting for the presence of other people around or in the middle of the confrontation.

Pfc. Carter's testimony also describes that Lt. Black picked up and carried the Veteran out of the club during the initial attempt to arrest him.  Lt. Black originally testified that he took the Veteran by the arm to guide him outside during the initial confrontation, with the Veteran managing to free his arm once outside.  Lt. Black's subsequent testimony indicates that he took the Veteran by the arm at the initial confrontation to attempt to take him from the club, that the Veteran pulled his arm away while still inside the club, and that Lt. Black then picked up the Veteran and carried him out of the club.  Although Lt. Black's original testimony did not describe carrying the Veteran out of the club, his later testimony and the testimony of Pfc. Carter provide substantially consistent accounts of the manner in which Lt. Black physically removed the Veteran from the club.  The discrepancy with Lt. Black's original account does not relate to a material fact, nor does it lead the Board to conclude that the testimony concerning material facts lacks veracity or is less credible (including Lt. Black's additions to his original testimony which tend to reconcile some of the prior discrepancies with Pfc. Carter's testimony).  The original discrepancy concerning whether the Veteran freed his arm from Lt. Black's grip inside the club or outside the club, and the original discrepancy as to whether the Veteran was led from the club by grip of the arm or by being carried, do not reflect deception or material misrepresentation of the key facts.  The Board continues to find the testimony of the MPs to be credible with regard to the material facts in this matter.

With respect to the Court directing attention to the question of whether "Ssg. Merendino's testimony supports Lt. Black's theory of a lawful arrest," the Board acknowledges that SSgt. Merendino's account of events begins after Lt. Black forced the appellant outside.  However, the Board notes that SSgt. Merendino's testimony includes the information that the Veteran was again informed that he was being arrested by Military Police after he was outside of the club, and that the Veteran nevertheless escaped SSgt. Merendino's capture and fled (to be later apprehended at a bowling alley.)  The Board finds that SSgt. Merendino's account is credible with regard to the account of events after the Veteran was forced outside of the club.  The Board acknowledges that SSgt. Merendino's account does not directly address events prior to the Veteran's exit from the club, but the Board finds that the pertinent testimony of Lt. Black and Pfc. Carter is credible with regard to the material facts of events within the club involving the initial attempt to arrest the Veteran.
The preponderance of the evidence supports a finding that the military police identified themselves, followed by a scuffle which resulted in the Veteran evading the arrest.  The Board finds no compelling reason to discount the accounts of the MPs (particularly since there is no apparent, or alleged, reason for the military police to have deviated from known police practices, such as identifying themselves before an arrest).  Notably, the Veteran did not thereupon present himself to military authorities; he was apprehended later at a nearby bowling alley.  Accordingly, the Board finds that the Veteran's actions amounted to willful misconduct.  Moreover, there is no medical evidence of record which attributes the Veteran's diagnosis of PTSD to any other stressful event in service.  Thus the preponderance of the evidence shows that the Veteran's current PTSD is due to an event that occurred resulting from his own willful misconduct during service, thereby barring him from service connection for the PTSD that is diagnosed.  38 U.S.C.A. §  1110.

The Court's July 2012 Memorandum Decision notes that the Veteran has recently introduced an argument to the effect that the Board is bound to find no willful misconduct in this case because of the Board's prior determination with regard to incurrence of the Veteran's right shoulder scar.  As noted in the Court's Memorandum Decision: "The appellant also argues in passing that the [sic] 'the Board previously found that the [appellant's] right shoulder scar, which he incurred in the same incident as his PTSD-stressor[,] was not due to willful misconduct,' and that this favorable finding cannot be overturned."  This argument mischaracterizes the findings of the Board's October 2006 decision.  Significantly, the Board's October 2006 decision granted service connection for a keloid scar of the right shoulder on the basis of findings including that the scar was incurred during service and was "not shown to be related to his willful misconduct on February 25, 1973."  The Board resolved reasonable doubt in the Veteran's favor and awarded service connection for the scar.  The Board did not find an absence of willful misconduct from the Veteran in the events of February 25, 1973; the Board found that the evidence did not clearly link the scar to the misconduct.  The October 2006 Board decision expressly found that "[t]he Veteran engaged in willful misconduct when he resisted arrest, was pushed through a glass door, and escaped on February 25, 1973."  There is no merit to the Veteran's argument that the October 2006 Board decision compels the Board to find that the Veteran did not engage in willful misconduct associated with his alleged PTSD stressors involving the events of February 25, 1973.

The preponderance of the evidence is against the claim, and the appeal seeking service connection for PTSD must be denied.  The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


